DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election with traverse of group I, claims 20-26, 28, 37-41 in the reply filed on 11/2/22 is acknowledged. Applicant has further elected SEQ ID NO: 2 and 6 as species of antibody VH/VL.
Applicant's traversal is on the grounds the present claims share a special technical feature over the prior art cited in the restriction requirement, wince the method in the prior art involved negative selection of CD127 effectors cells, and not their enrichment.  However, the present claims lack a special technical feature over the prior art cited below. For example, Touil teaches a population of Teffector cells depleted for Tregs using an anti-CD127 antibody. 
	The requirement is still deemed proper and is therefore made FINAL. 
Claims 27, 29-36, and 42-43 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.  
Claims 20-26, 28, and 37-41 are being acted upon.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 21, 26, 28, 37-38, and 40-41 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 21 recites the limitation "the variant designated Eiffi3-VH3VL4" in line 11. There is insufficient antecedent basis for this limitation in the claim.

Claim 26, 37, and 41 are indefinite in the recitation that the cell preparation is a predation of HSCF or T cells for adoptive therapy, “including” TILS and/or genetically modified cancer specific T cells “such as” CART.  It is unclear whether the recitation of “including” is intended to mean that the cell HSCT or T cells comprises TILs and/or genetically modified cells, or whether the claims encompass any T cells or HSCTs, “including” TILS or genetically modified cancer cells. Additionally, is the “or CART” meant to further define the “including” limitation, or is it a separate embodiment from the HSCT or T cells adoptive therapy?  Furthermore, the recitation of "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  The scope of the claims is being interpreted to encompass any T cells for adoptive immunotherapy. 

Claim 28 is indefinite since it recites a “use” of a composition comprising an antibody for carrying out a method for cell sorting. Attempts to claim a process without setting forth any steps involved in the process generally raises an issue of indefiniteness, because without any active positive steps it is not clear how the use is actually practiced.

Claims 37-38 and 41 are indefinite in the recitation of a “use” of the method according to claim 20, for preparation of a composition. Attempts to claim a process without setting forth any steps involved in the process generally raises an issue of indefiniteness, because without any active positive steps it is not clear how the use is actually practiced. In the instant case, it is not clear if the claims are intended to further require addental method steps, or merely to state an intended use of the cell preparation.

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 28 and 40 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because “use" claims that do not purport to claim a process, machine, manufacture, or composition of matter fail to comply with 35 U.S.C. 101. In re Moreton, 288 F.2d 708, 709, 129 USPQ 227, 228 (CCPA 1961) ("one cannot claim a new use per se, because it is not among the categories of patentable inventions specified in 35 U.S.C. § 101"). In Ex parteDunki, 153 USPQ 678 (Bd. App. 1967).  See MPEP 2173.056(q).

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20-22, 25-26, 28, 37-38, and 40-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Touil, 2012 (of record), in view of WO2017/149394 (of record) and Beliakova-Bethell, 2014.
Touil teach a method of in vitro sorting T effector cells comprising obtaining a population of T cells from human blood, and contacting said population with an anti-CD127 antibody, and sorting out the CD127+ T effector cells and depleting Treg cells (see page 1679-16770).  Touil teach that the anti-CD127 antibody is biotinylated and using magnetic cell sorting (see page 1679, in particular).   Touil teaches the use of the method for preparation of T cells for adoptive therapy for cancer treatment (see page 1684, in particular). 
The reference differs from the claimed invention in that it does not explicitly teach an anti-CD127 antibody comprising SEQ ID NO: 2 and 6.  
WO2017/149394 teaches anti-CD127 antibodies or fragments thereof comprising SEQ ID NO: 2 and 6 that are identical to the antibodies of the present claims.  WO2017/149394 teaches that said antibodies are distinct as compared to other anti-CD127 antibodies, since they do not act as antagonist or agonist of CD127 function, which may be advantageous in some circumstances (see page 17-19, in in particular). WO2017/149394 also teaches that said antibodies are humanized, which is advantageous since it will not induce adverse immune reaction in humans do to the presence of non-human sequence (see page 8 and 23, in particular). WO2017/149394  also teaches using the antibodies in vitro for detecting of CD127+ cells in a sample obtained from a subject (see page 30, in particular). 
Beliakova-Bethell teach that two one potential pitfall of positive selection cell isolation protocols is that the antibodies used could potentially activate or block their target receptor during isolation (See page 2, in particular). 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to use the antibody of WO2017/149394, in the sorting method of Touil.   The ordinary artisan at the time the invention was made would have been motivated to do so with a reasonable expectation of success, because WO2017/149394 teaches that it is advantageous as a humanized antibody that does not agonize or antagonize CD127 function, which would be especially desirable for positive selection protocols, as taught by Beliakova-Bethell.  Thus, the fact that the antibody of WO2017/149394 would not activate or block CD127 during isolation would be a recognized advantage of using it in the positive selection protocol of Touil. Additionally, the use of a humanized antibody taught by WO2017/149394 would also avoid adverse reactions in humans in any subsequent adoptive transfer protocols.  Furthermore, the ordinary artisan would have a reasonable expectation of success, since WO2017/149394 teaches that the antibodies are suitable for use in vitro for detecting CD127+ cells.  

Claims 20-26, 28, and 37-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Touil, 2012, in view of WO2017/149394 (both of record), Beliakova-Bethell, 2014 and Basu, 2010. 
The teachings of Touil, WO 2017/149394, and Beliakova-Bethell are described above. Touil teaches that the magnetic separation protocol results in depletion of Tregs to the level of 0.8% in the sorted population as compared to 5.1% in the starting sample (i.e. depletion of about 85% of the Tregs, see page 1680, in particular).  
The reference differs from the claimed invention in that they do not explicitly teach depletion of more than 99% of Tregs or polyclonal immunoglobulins.
Beliakova-Bethell also teach that in addition to magnetic cell soring, FACs is an method of cell isolating which results in higher cell purity (see page 3 and 14, in particular). See also Basu which teaches that FACs can be used to isolate highly pure cell populations, up to 100% pure (see page 3, in particular).  Basu also teaches antibody staining is performed in a staining buffer containing fetal calf serum (i.e. comprising polyclonal immunoglobulins suitable for reducing nonspecific interactions, see page 1, in particular). 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to optimize the protocol made obvious by Touil, WO 2017/149394, and Beliakova-Bethell, to achieve greater purity. For example, the ordinary artisan would be motivated to use FACs to positively select the cells since Beliakova-Bethell and Basu teach that it can achieve much higher cell purity as compared to magnetic separation, with up to 100% purity.  Furthermore, using staining buffers known in the art, such as those containing fetal calf serum, would be routine and well with in the purview of the ordinary artisan.  Doing so would involve choosing among a finite number of predictable options which could be pursued with a reasonable expectation of success. A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense (see KSR International Co. V. Telefex Inc 82 USPQ2d 1385).  

No claim is allowed.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY E JUEDES whose telephone number is (571)272-4471.  The examiner can normally be reached on M-F 7-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Amy E. Juedes						
Patent Examiner								
Technology Center 1600

/AMY E JUEDES/Primary Examiner, Art Unit 1644